Citation Nr: 1618832	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-00 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for appendectomy residuals and scar, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.J.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from August 1987 to July 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the VA Regional Office (RO) in Phoenix, Arizona.

As noted by the Board in a January 2011 remand, the Veteran filed a substantive appeal pertaining to the denial of his claims of service connection for depression and posttraumatic stress disorder (PTSD) in which he requested an in-person hearing at the RO before the Board.  He did not provide any testimony relevant to those issues at his June 2010 and March 2016 hearings, because neither issue had been procedurally prepared or certified for appellate review.  Consequently those issues are not within the Board's jurisdiction, and they are again referred to the RO for appropriate action.


FINDING OF FACT

Appendectomy residuals and scar are not related to his military service or to a service-connected disability.


CONCLUSION OF LAW

Appendectomy residuals and scar were not incurred or aggravated in service and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he has residuals of an appendectomy that was performed during his service or that is secondary to his service-connected residuals of gallbladder removal.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service treatment records show that the Veteran had his gallbladder removed in June 1992 after complaining of right upper quadrant pain.  Records pertaining to that surgery do not indicate that the Veteran's appendix was damaged during that surgery.  The Veteran's June 1994 separation examination revealed a clinically normal abdomen and viscera.  In his report of medical history, the Veteran answered "yes" to symptoms of frequent indigestion and stomach, liver, or intestinal trouble.  The report shows that the Veteran had trouble with his gallbladder.  His service treatment records show no treatment or diagnosis of appendicitis.

Post-service medical records show that the Veteran had an appendectomy in February 1995.  The discharge note shows that the Veteran had acute appendicitis 

with gradual onset of pain starting that morning.  The records pertaining to the surgery do not show that the Veteran's appendicitis was related to his gallbladder surgery.  

The Veteran was afforded a VA examination in April 2011.  He reported having pain and nausea in either 1993 or 1994 and was found to have a perforated appendix.  He reported that subsequent to surgery, he developed stomach pains and felt that he was "getting sick" more than usual.  He reported having nausea, bloody diarrhea, and abdominal pain, which was ultimately diagnosed as ulcerative colitis.  The examiner noted that when they asked the Veteran if they had any information that would support appendicitis or an appendectomy as a cause for ulcerative colitis, the Veteran said that he did not.  The Veteran also reported having gallbladder surgery six months prior to the incident and claimed that at that time, the surgeon told the Veteran he would need an appendectomy within six months.  The examiner reported that that was extremely unlikely.  The Veteran reported that he felt that the appendectomy had something to do with the gallbladder surgery six months prior.  He reported that the surgeon had told him that he "cut the wrong common bile."

The examiner opined that as far as the appendectomy being a direct result of the gallbladder surgery, they did not see the connection.  The examiner also opined that with regard to the residuals that the Veteran was claiming, he did not describe anything in particular that could not be explained by his ulcerative colitis.  The Veteran was diagnosed with ulcerative colitis and residuals from cholecystectomy.  They opined that the Veteran did not have any identifiable residuals from his appendectomy that could not be attributed to other causes.  In an addendum, the examiner reported reviewing the extensive claims file.  The examiner reported reading the operative report and progress notes from the days following the appendectomy.  The examiner reported that the procedure occurred without complication or incident.  The examiner opined that the Veteran had no known disability that could be attributed to that procedure.  The examiner further opined that were the Veteran to have any residuals, they would unlikely be a direct or proximate result of his military service.  

The Veteran was provided a VA examination in April 2014.  The diagnosis was a scar.  The Veteran reported that he did not think his appendectomy surgery in 1995 was related to or aggravated by the cholecystectomy in 1992.  The examiner opined that the claimed condition was "less likely than not" proximately due to or the result of the service-connected condition and was not aggravated beyond its natural progression due to or the result of the service-connected condition.  The examiner reported that the appendix and gallbladder were unrelated parts of anatomy.  The examiner noted that the Veteran stated he understood that one surgery did not cause the other, or aggravate the other, and he stated he was not claiming such.  The examiner noted that the scar did not result in dysfunction or pain.  The examiner concluded that the residuals of an appendectomy were not caused by or aggravated beyond natural progression by the Veteran's service-connected gallbladder disability or related surgery.

At his March 2016 hearing, the Veteran testified that the onset of stomach problems began during service.  He testified that he was told that maybe things from the gallbladder surgery went wrong and that was possibly why he continued to have problems following that surgery.  The Veteran testified that the symptoms leading up to the appendectomy began during service.  

Based on a review of the evidence, the Board concludes that service connection for residuals of an appendectomy is not warranted.  Although the evidence shows that the Veteran had a post-service appendectomy with residual scarring, it does not show that it is related to his military service.

Initially, to the extent that the Veteran complaints of issues as residuals of his appendectomy, service connection is in effect for irritable bowel syndrome, evaluated as 30 percent disabling, and for idiopathic ulcerative proctitis/ulcerative colitis, also evaluated as 30 percent disabling.  The April 2011 examiner specifically opined that the Veteran did not describe any residuals that could not be explained by his ulcerative colitis.  As this opinion was formed after interviewing and examining the Veteran, and is supported by a thorough rationale, the Board 

accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Furthermore, the only residual diagnosed at the 2014 examination was a scar. 

Moreover, the evidence does not show that the Veteran's appendectomy is related to his military service or to a service-connected disability.  The Veteran was separated from service in June 1994 and his appendectomy occurred in February 1995, after his service.  The Veteran's service treatment records are silent for any event, injury, or disease to his appendix.  The Veteran reports stomach problems in service; however, the Veteran had his gallbladder removed in service due to his stomach problems and the evidence does not show that such were indicative of appendicitis.  The post-service discharge note from the Veteran's appendectomy specifically shows that it was acute, with onset of symptoms that day.  The records pertaining to the Veteran's February 1995 surgery do not show that the Veteran's symptoms necessitating an appendectomy began prior to the Veteran's separation from service in June 1994.  The evidence does not support a finding that the in-service incurrence or aggravation of an event, injury, or disease to the Veteran's appendix actually occurred.  

Additionally, there is no nexus evidence to support a finding of service connection for residuals of an appendectomy.  The Veteran's treatment records do not include any medical opinion indicating that his appendectomy was due to his military service or that appendicitis had its onset during service.  The medical opinion of record in 2011, shows that even if the Veteran did have residuals, they were not related to his military service.  As the examiner reviewed the Veteran's records, interviewed and examined him, taking into account the lay evidence regarding symptoms during service, the Board accords that opinion great probative value.  

Furthermore, the evidence does not show that the Veteran's residuals of an appendectomy were caused or aggravated by the service-connected gallbladder 

removal.  The medical opinion from the 2014 examiner shows that the Veteran's condition was less likely than not proximately due to or the result of the service-connected condition and was not aggravated beyond its natural progression due to or the result of the service-connected condition.  This opinion was also formed after interviewing and examining the Veteran, as well as being supported by a thorough rationale.  As such, it also has great probative value.  See Nieves-Rodriguez, 22 Vet. App. 295.  No medical professional has provided any opinion indicating that the Veteran's gall bladder surgery in 1992 caused his or aggravated his appendectomy in 1995.  The Veteran reports that his appendix was damaged during the gallbladder surgery; however, the medical evidence of record found that the Veteran's appendectomy was not due to any complications from the gallbladder surgery.  Therefore, service connection on a secondary basis is not warranted.  

Although lay statements are competent evidence to provide opinions on some medical issues as to the specific issue in this case, the etiology of appendicitis falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435(2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's own assertions as to the etiology of his current appendectomy residuals and scar are not sufficient evidence to provide an etiology of his appendectomy.

Without probative evidence of an association between appendectomy residuals and scar and the Veteran's active duty, service connection for appendectomy residuals and scar is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for appendectomy residuals and scar.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for appendectomy residuals and scar is denied.  See 38 U.S.C.A §5107.  



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for appendectomy residuals and scar, to include as secondary to a service-connected disability, is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


